                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

IVAN BOYD,

        Plaintiff,
                                                   Case No. 17-cv-944-slc
   v.

LINDA CORBERT, R. TRACY,
A. DRONE and SANDRA MCARDLE,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.


        /s/                                                12/30/2019
        Peter Oppeneer, Clerk of Court                     Date
